DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 5,525,546) in view of Hwang (US 2011/0285011).
Regarding claim 1, Harada discloses, in FIG. 10 and in related text, a method for preparing a semiconductor device, comprising: 
forming a source drain (S/D) region (diffusion layer) in a semiconductor substrate (1): 
forming a bonding pad (321) over the semiconductor substrate; 
forming a first passivation layer (10) covering the bonding pad; and 
forming a conductive bump (24) over the first passivation layer, 
wherein the conductive bump penetrates through the first passivation layer to electrically connect to the bonding pad and the S/D region (see Harada, column 5, lines 19-62; column 6, lines 13-15, 42-54).
Harada does not explicitly disclose forming a first spacer over a sidewall of the bonding pad; forming a first passivation layer covering the first spacer.
Hwang teaches forming a first spacer (22a) over a sidewall of the bonding pad (20) (see Hwang, FIG. 1E, [0019]-[0020]). Since Harada discloses forming the first passivation layer (10) over the entire bonding pad (321) except the opening for the conductive bump (24) (see Harada, FIG. 10), Hwang together with Harada teaches forming a first passivation layer covering the first spacer.
Harada and Hwang are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Harada with the features of Hwang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harada to include forming a first spacer over a sidewall of the bonding pad; forming a first passivation layer covering the first spacer, as taught by Hwang, in order to prevent oxidation (see Hwang, [0005]).
Regarding claim 2, Harada in view of Hwang teaches the method of claim 1.
Harada discloses forming an insulating layer (3) over the semiconductor substrate (1) before the bonding pad (321) is formed, wherein the bonding pad is formed over the insulating layer, and the first passivation layer (10) include silicon-containing oxide (silicone; silicone is a compound including, among other elements, silicon and oxygen) (see Harada, FIG. 10, column 5, lines 24-62).
Harada does not explicitly disclose the insulating layer between conductive layers is a dielectric layer. Harada does not explicitly a dielectric layer, wherein the first spacer is formed over the dielectric layer, the dielectric layer include silicon-containing oxide.
Hwang teaches a dielectric layer, wherein the first spacer (22a) is formed over the dielectric layer (10), the dielectric layer include silicon-containing oxide (silicate glass) (see Hwang, FIG. 1E, [0014], [0019]-[0020]), with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1, and because it is simple substitution of one known element for another (inter-layer dielectric layer in Hwang for insulating layer in Harada) to obtain predictable results (as insulation between conductive layers). See MPEP § 2143.
Regarding claim 5, Harada in view of Hwang teaches the method of claim 1.
Harada discloses forming a second passivation layer (5) covering the bonding pad (321) before the first passivation layer (10) is formed (see Harada, FIG. 10, column 5, lines 55-62).
Hwang teaches the first spacer on sidewalls of the bonding pad (see discussion on claim 1 above). Since Harada discloses the second passivation layer cover the entire bonding pad (32) except the opening for the conductive bump (24) (see Harada, FIG. 10), Hwang together with Harada teaches forming a second passivation layer over the first spacer, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Harada discloses that the second passivation layer (5) is silicon oxide. Harada disclose that the first passivation layer (10) is silicone (see Harada, column 5, lines 43-63).
Harada does not explicitly disclose wherein a silicon content of the first passivation layer (silicone) is greater than a silicon content of the second passivation layer (for example, silicon dioxide). 
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, MPEP § 2144.
Regarding claim 6, Harada in view of Hwang teaches the method of claim 5.
Hwang teaches forming an anti-reflection coating layer (30) over the bonding pad (20) before the first spacer (22a) is formed, wherein the conductive bump (102) is in direct contact with the anti-reflection coating layer (see Hwang, FIGS. 3C-3G, [0029]-[0033]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1, and in order to prevent diffusion (see Hwang, [0029]).
Since Harada discloses partially removing the first passivation layer and the second passivation layer (5, 10) to partially expose top of the bonding pad (6) (see Harada, FIGS. 6C-6E, column 5, lines 59-62), Hwang together with Harada teaches partially removing the first passivation layer and the second passivation layer to partially expose a top surface of the anti-reflection coating layer, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1, and in order to prevent diffusion (see Hwang, [0029]).
Allowable Subject Matter
Claims 3-4 and 7 are objected. Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, Hwang, teaches forming a second spacer over the first spacer before the first passivation layer is formed, wherein a material of the first spacer is different from a material of the second spacer. The prior art of records, individually or in combination, do not disclose nor teach “wherein a top surface of the second spacer is higher than a top surface of the bonding pad.” in combination with other limitations as recited in claim 3.
The prior art of records, individually or in combination, do not disclose nor teach “wherein a sidewall of the anti-reflection coating layer is exposed through the first spacer before the second passivation layer is formed” in combination with other limitations as recited in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811